                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                      Case No. 12-cr-00678-MMC
                                                       Plaintiff,
                                  8
                                                                                        ORDER DIRECTING CLERK TO FILE
                                                 v.                                     EXHIBIT UNDER SEAL
                                  9

                                  10     JAMES B. CATLEDGE and DEREK F.C.
                                         ELLIOTT,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The Court is in receipt of a letter dated January 15, 2019, submitted by Susan

                                  15   Barber ("Barber"), who asserts she is a victim of the crimes for which defendant James

                                  16   Catledge has been convicted. In her letter, which she has served by mail on counsel for

                                  17   all parties in the above-titled action, Barber asserts she is entitled to an award of

                                  18   restitution in the amount of $812, 297.27. Attached to the letter are two exhibits, the first

                                  19   of which, denominated Exhibit A, contains a financial account number.

                                  20          As financial account numbers are not properly filed in the public record, subject to

                                  21   certain exceptions not applicable to the instant matter, see Fed. R. Crim P. 49.1(a)-(b),

                                  22   the Clerk of Court is hereby DIRECTED to file under seal the above-referenced exhibit,

                                  23   see Fed. R. Crim P. 49.1(d).

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: January 24, 2019
                                                                                                MAXINE M. CHESNEY
                                  27                                                            United States District Judge
                                  28
